 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Adam Nicholas Schpakow

 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:19-mj-462-EJY

12                   Plaintiff,                               STIPULATION TO CONTINUE
                                                              BENCH TRIAL
13            v.
                                                              (First Request)
14   ADAM NICHOLAS SCHPAKOW,

15                   Defendant.

16
17            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Adam Nicholas Schpakow,
21   that the bench trial currently scheduled on November 20, 2019 at 9:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23            This Stipulation is entered into for the following reasons:
24            1.     Defense counsel needs additional time to consult with his client and prepare for
25   trial.
26
 1          2.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 4   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
 5   § 3161(h)(7)(B)(iv).
 6          This is the first request for a continuance of the bench trial.
 7          DATED this 20th day of November, 2019.
 8
 9    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
10
11       /s/ Andrew Wong                                  /s/ Rachel Kent
      By_____________________________                  By_____________________________
12    ANDREW WONG                                      RACHEL KENT
      Assistant Federal Public Defender                Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                 Case No. 2:19-mj-462-EJY
 4
                     Plaintiff,                                FINDINGS OF FACT, CONCLUSIONS
 5                                                             OF LAW AND ORDER
              v.
 6
     ADAM NICHOLAS SCHPAKOW,
 7
                     Defendant.
 8
 9
                                           FINDINGS OF FACT
10
11            Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13            1.     Defense counsel needs additional time to consult with his client and prepare for

14   trial.

15            2.     Additionally, denial of this request for continuance could result in a miscarriage

16   of justice. The additional time requested by this Stipulation is excludable in computing the time

17   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

18   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code

19   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

20            This is the first request for a continuance of the bench trial.

21
22
23
24
25
26
                                                         3
 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12   November 20, 2019, at 9:00 a.m., be vacated and continued to March 4, 2020, at the hour of
13   9:00 a.m. in Courtroom 3D.
14          DATED this 20th day of November, 2019.
15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                       4
